DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Strulovitch (US 20160260303 A1) in view of Grange (US 20190188938 A1).
Claim 1. Strulovitch teaches a method for operating a security tag, comprising:
receiving, in a receive circuit of the tag, the tag comprising a pin in an engaged state associated with attachment of the tag to an article, a wireless signal transmitted from a first external device, the signal comprising information related to disengaging the pin
([0050] The purchase transaction can be completed by the RTS 118 using the article information and payment information. 
[0051] If the article 102 has been successfully purchased, then a security tag detaching process can be started automatically by the RTS 118 or by the MCD 104.);

and further discloses upon the condition that the signal indicates disengaging the pin without any human assistance or further interface with an external device using an electromechanical mechanism and the usage of RFID
([0009] A mechanical component of the security tag is caused to be released in response to a reception of the wireless signal at the security tag, whereby a pin of the security tag transitions from an engaged position to an unengaged position without any human assistance or mechanical assistance by a device external to the security tag.) and receiving, via resonant inductive coupling between a second external device and an inductor of the tag, electrical energy to disengage the pin ([0060] The NFC enabled device 136 can be incorporated into a device which also houses the electro-mechanical lock mechanism 216, …the NFC enabled device 136 is configured as a passive device which derives power from an RF signal inductively coupled thereto.
In this regard, the MCD or PD generates a detach command and sends a wireless detach signal including the detach command to the security tag 132. The security tag 132 authenticates the detach command and activates the detaching mechanism. For example, the detach command causes a pin to be retracted such that the security tag can be removed from the article 102. Once the security tag 132 has been removed from article 102, the customer 140 can carry the article 102 through the surveillance zone without setting off the alarm.)
but does not specifically disclose
using the electrical energy induced in the receive circuit via resonant inductive coupling to disengage the pin.
However, Grange, in a similar invention to related to inductive coupling, teaches the process of using electrical energy induced in the receive circuit via resonant inductive coupling to disengage the pin ([0020] A method that allows slightly larger distance between the inductor coils is called resonant inductive coupling. The present invention will be described with reference to power transfer via magnetic induction, it being understood the present invention should not be limited thereto. 
[0021] In addition to wireless power transfer, data for authenticating key 100 can be wirelessly exchanged between key 100 and lock 110 using near field magnetic induction (NFMI) communication and radio frequency (RF) communication. NMFI is a short range wireless physical layer that communicates by coupling a tight, low-power, non-propagating magnetic field between devices. The concept is for a transmitter coil (e.g., lock coil 202 key or coil 200) in one device to modulate a magnetic field which is measured by means of a receiver coil (e.g., key coil 200 or lock coil 202) in another device. [0024] A release mechanism 304 is mounted on door 112 and includes a pin 306 that is movable into or out of a recess (not shown) in the shipping container door frame. Door release mechanism 304 receives lock and unlock signals from lock controller 302. When door release mechanism 304 receives an unlock signal, door release mechanism 304 retracts pin 306 from the frame recess, which allows door 112 to be opened, and when door release mechanism 304 receives a lock signal).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of using electrical energy induced in the receive circuit via resonant inductive coupling to disengage the pin as taught by Grange within the system of Strulovitch for the purpose of enhancing the system to utilize harvested energy to perform a locking/unlocking procedure.

Claim 3. Strulovitch and Grange teach the method according to claim 1, wherein an end of the pin resides within an aperture formed in a first portion of an enclosure spaced apart from a second portion of the enclosure by a gap when the pin is in an engaged state, and the pin is fully retracted into the second portion of the enclosure when the pin is in an unengaged state (Strulovitch Figs 9-11 [0066]-[0073] linear actuator… effect, the pin/gear arrangement is spring loaded, and wants to return to the unengaged position when the pin 208 is in its intermediary position (as well as when in its fully engaged position)... Referring now to FIG. 11, there is provided a schematic illustration of the pin 308 in its fully engaged position..).

Claim 9. Strulovitch and Grange teach the method according to claim 1, further comprising harvesting energy by the security tag via the resonant inductive coupling, and using the harvested energy to power electronics of the tag ([0060] The NFC enabled device 136 can be incorporated into a device which also houses the electro-mechanical lock mechanism 216, …the NFC enabled device 136 is configured as a passive device which derives power from an RF signal inductively coupled thereto.).

Claim 11. Strulovitch teaches a security tag (Figs 2, 9-11), comprising: 
a pin characterized by an engaged state associated with attachment of the tag to an article and an unengaged state associated with detachment of the tag from an article (Figs 9-11 [0066]-[0073] linear actuator… effect, the pin/gear arrangement is spring loaded, and wants to return to the unengaged position when the pin 208 is in its intermediary position (as well as when in its fully engaged position)... Referring now to FIG. 11, there is provided a schematic illustration of the pin 308 in its fully engaged position..): 
a receive circuit configured to receive a wireless signal transmitted by a transmit circuit of a first external device, the signal comprising information related to disengaging the pin
([0050] The purchase transaction can be completed by the RTS 118 using the article information and payment information. 
[0051] If the article 102 has been successfully purchased, then a security tag detaching process can be started automatically by the RTS 118 or by the MCD 104.); 
And further discloses 
a mechanical component that controls engagement and disengagement of the pin
((0009] A mechanical component of the security tag is caused to be released in response to a reception of the wireless signal at the security tag, whereby a pin of the security tag transitions from an engaged position to an unengaged position without any human assistance or mechanical assistance by a device external to the security tag.)); 
, and 
upon determining that the information of the signal indicates disengaging the pin, use the electrical energy induced in the receive circuit via resonant inductive coupling to disengage the pin using the mechanical component without human assistance or further interface with an external device
([0060] The NFC enabled device 136 can be incorporated into a device which also houses the electro-mechanical lock mechanism 216, …the NFC enabled device 136 is configured as a passive device which derives power from an RF signal inductively coupled thereto.
In this regard, the MCD or PD generates a detach command and sends a wireless detach signal including the detach command to the security tag 132. The security tag 132 authenticates the detach command and activates the detaching mechanism. For example, the detach command causes a pin to be retracted such that the security tag can be removed from the article 102. Once the security tag 132 has been removed from article 102, the customer 140 can carry the article 102 through the surveillance zone without setting off the alarm.) and further discloses using configured to receive electrical energy via inductive coupling with a second external device but does not specifically disclose an inductor  and a controller, coupled to the receive circuit, the inductor, and the mechanical component and operative to: determine the information from the signal.
However, Grange, in a similar invention to related to inductive coupling, teaches the process of using a controller, coupled to the receive circuit, the inductor, and the mechanical component and operative to: determine the information from the signal ([0020] A method that allows slightly larger distance between the inductor coils is called resonant inductive coupling. The present invention will be described with reference to power transfer via magnetic induction, it being understood the present invention should not be limited thereto. 
[0021] In addition to wireless power transfer, data for authenticating key 100 can be wirelessly exchanged between key 100 and lock 110 using near field magnetic induction (NFMI) communication and radio frequency (RF) communication. NMFI is a short range wireless physical layer that communicates by coupling a tight, low-power, non-propagating magnetic field between devices. The concept is for a transmitter coil (e.g., lock coil 202 key or coil 200) in one device to modulate a magnetic field which is measured by means of a receiver coil (e.g., key coil 200 or lock coil 202) in another device. [0024] A release mechanism 304 is mounted on door 112 and includes a pin 306 that is movable into or out of a recess (not shown) in the shipping container door frame. Door release mechanism 304 receives lock and unlock signals from lock controller 302. When door release mechanism 304 receives an unlock signal, door release mechanism 304 retracts pin 306 from the frame recess, which allows door 112 to be opened, and when door release mechanism 304 receives a lock signal
Lock 110 includes a lock controller 302, power source (e.g., battery) 322, and RF antenna 312. A release mechanism 304 is mounted on door 112 and includes a pin 306 that is movable into or out of a recess (not shown) in the shipping container door frame. Door release mechanism 304 receives lock and unlock signals from lock controller 302.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of using a controller, coupled to the receive circuit, the inductor, and the mechanical component and operative to: determine the information from the signal as taught by Grange within the system of Strulovitch for the purpose of enhancing the system to utilize harvested energy to perform a locking/unlocking procedure.


Claim 13. Strulovitch and Grange teach the security tag according to claim 11, wherein an end of the pin resides within an aperture formed in a first portion of an enclosure spaced of the tag apart from a second portion of the enclosure of the tag by a gap when the pin is in an engaged state, and the pin is fully retracted into the second portion of the enclosure when the pin is in the-an unengaged state (Strulovitch Figs 9-11 [0066]-[0073] linear actuator… effect, the pin/gear arrangement is spring loaded, and wants to return to the unengaged position when the pin 208 is in its intermediary position (as well as when in its fully engaged position)... Referring now to FIG. 11, there is provided a schematic illustration of the pin 308 in its fully engaged position..).


Claim 5, 6, 8, 10, 17  are rejected under 35 U.S.C. 103 as being unpatentable over Strulovitch (US 20160260303 A1) in view of Grange (US 20190188938 A1) and further in view of Trivelpiece (US 20160351034 A1).
Claim 5. Strulovitch and Grange teach the method according to claim 1, wherein an inductor in the receive circuit resonates with a capacitor when a switch is closed.
However, Trivelpiece teaches an inductor in the receive circuit which resonates with a capacitor when
the switch is closed
([0047]...The induced current is used to charge or recharge a capacitor 318 disposed inside the housing 302 of the EAS security tag 300. [0048]The switch 310 is normally in a position which electrically connects the antenna 306 to the capacitor via the processing unit 304. (i.e. the switch is closed) When detachment/deactivation of the EAS security tag 300 is desired, the external device communicates the RFID command to the EAS security tag 300. In response to the RFID command, the processing unit 304 causes the switch 310 to change positions so that the capacitor 318 is electrically connected to the detaching unit 312.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention
to use an inductor in the receive circuit resonates with a capacitor when the switch is closed as taught
by Trivelpiece within the system of Kruest for the purpose of enhancing the system to use a simplified
design in order to obtain enough power to handle the operating process of unlocking the security tag.

Claim 6. Strulovitch and Grange and Trivelpiece teach the method according to claim 5, wherein the capacitor is tuned to a frequency that is the same as a frequency to which the transmit circuit is tuned 
(Trivelpiece [0043] In some scenarios, the resonant frequency of components 320, 322 is the same as the frequency at which the EAS system (e.g., EAS system 100 of FIG. 1) operates (e.g., 58 kHz))).
Claim 8. Strulovitch and Grange teach the method according to claim 1, and further discloses harvesting energy but does not specifically disclose performing operations by a controller to close a switch.
However, Trivelpiece teaches the process of discontinuing energy harvesting by the security tag when the switch is closed ([0048]... When detachment/deactivation of the EAS security tag 300 is desired, the external device communicates the RFID command to the EAS security tag 300. In response to the RFID command, the processing unit 304 causes the switch 310 to change positions so that the capacitor
318 is electrically connected to the detaching unit 312. (e.g. switch 310 is switched off from the charging process and power is now directed to the mechanical portion 312/314).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention
to use the process of discontinuing energy harvesting by the security tag when the switch is closed as
taught by Trivelpiece within the system of Strulovitch and Grange for the purpose of enhancing
the tag to direct all available harvested energy to the locking mechanism in order to properly unlock the
security tag. 

Claim 10. Strulovitch and Grange teach the method according to claim 9, and further discloses the process of using a conventional tag but does not specifically disclose discontinuing energy harvesting by the security tag when a switch of the tag is closed.
However, Trivelpiece teaches the process of discontinuing energy harvesting by the security tag when the switch is closed ([0048]... When detachment/deactivation of the EAS security tag 300 is desired, the external device communicates the RFID command to the EAS security tag 300. In response to the RFID command, the processing unit 304 causes the switch 310 to change positions so that the capacitor
318 is electrically connected to the detaching unit 312. (e.g. switch 310 is switched off from the charging process and power is now directed to the mechanical portion 312/314).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention
to use the process of discontinuing energy harvesting by the security tag when the switch is closed as
taught by Trivelpiece within the system of Strulovitch and Grange for the purpose of enhancing
the tag to direct all available harvested energy to the locking mechanism in order to properly unlock the
security tag. 

Claim 17. Strulovitch and Grange teach the security tag according to claim 11, and discloses the use of a conventional tag but does not specifically disclose wherein the mechanical component of the security tag is connected directly between a switch and a capacitor of the receive circuit.
However, Trivelpiece teaches the process of performing operations by the controller to close the switch ([0048]The switch 310 is normally in a position which electrically connects the antenna 306 to the capacitor via the processing unit 304When detachment/deactivation of the EAS security tag 300 is desired, the external device communicates the RFID command to the EAS security tag 300. In response to the RFID command, the processing unit 304 causes the switch 310 to change positions so that the capacitor 318 is electrically connected to the detaching unit 312. . (i.e. the switch is closed).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention
to use the process of performing operations by the controller to close the switch as taught by
Trivelpiece within the system of Ellers, Kruest and Choudhary for the purpose of enhancing the system
to operate a process of unlocking the security tag when power is available.

Claim 18.  Strulovitch and Grange teach the security tag according to claim 11, and further discloses harvesting energy but does not specifically disclose wherein the controller further performs operations to close a switch.
However, Trivelpiece teaches the process of discontinuing energy harvesting by the security tag when the switch is closed ([0048]... When detachment/deactivation of the EAS security tag 300 is desired, the external device communicates the RFID command to the EAS security tag 300. In response to the RFID command, the processing unit 304 causes the switch 310 to change positions so that the capacitor 318 is electrically connected to the detaching unit 312. (e.g. switch 310 is switched off from the charging process and power is now directed to the mechanical portion 312/314).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention
to use the process of discontinuing energy harvesting by the security tag when the switch is closed as
taught by Trivelpiece within the system of Strulovitch and Grange for the purpose of enhancing
the tag to direct all available harvested energy to the locking mechanism in order to properly unlock the
security tag. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Strulovitch (US 20160260303 A1) in view of Grange (US 20190188938 A1) and further in view of Tamio (US 8013667 B2).
Claim 7. Strulovitch and Grange teach the method according to claim 1, and  a security tag having a switch and circuitry and mechanical component connected together but does not specifically disclose wherein a mechanical component of the security tag is connected directly between a switch and a capacitor of the receive circuit.
However, Tamio teaches a mechanical element which is between a switch and a capacitor (Fig 1 see electrostatic actuator 12 connected between Cn Capacitor and SW1 switch).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use a mechanical component of the security tag connected directly between the switch and a capacitor of the receive circuit as taught by Tamio within the system of Strulovitch and Grange for the purpose of enhancing the tag to effectively boost the circuit with a limited amount of received power to produce an effective output drive signal to the mechanical component.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689